Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 10, 2017

The Court of Appeals hereby passes the following order:

A17A2026. BENJAMIN KENNER v. JEWELL JUDY COX.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered judgment in favor of Jewell Judy Cox, the defendant
appealed to the state court. The state court issued a writ of possession, and the instant
appeal ensued, but we lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). Kenner’s failure to do so deprives us of jurisdiction
over this appeal. Accordingly, this case is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/10/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.